SUB-ADVISORY AGREEMENT NEUBERGER BERMAN ALTERNATIVE FUNDS SCHEDULE A SERIES OF NEUBERGER BERMAN ALTERNATIVE FUNDS Neuberger Berman Global Allocation Fund Neuberger Berman Dynamic Real Return Fund Neuberger Berman Risk Balanced Commodity Strategy Fund Date: October 31, 2012 SUB-ADVISORY AGREEMENT NEUBERGER BERMAN ALTERNATIVE FUNDS SCHEDULE B RATE OF COMPENSATION FUND RATE OF COMPENSATION BASED ON EACH FUND'S AVERAGE DAILY NET ASSETS Neuberger Berman Global Allocation Fund 0.15% Neuberger Berman Dynamic Real Return Fund [0.00%] Neuberger Berman Risk Balanced Commodity Strategy Fund 0.15% Date:October 31, 2012
